STANLEY MILLEDGE, Circuit Judge.
In an action for the price of goods sold the plaintiff made a request for admissions. The defendant was asked to admit that it received the goods listed in certain exhibits. It also asked the defendant to admit that it owed the plaintiff the amount sued for. The answers to the request came too late so the trial judge entered judgment for the plaintiff.
By not answering, on time, the requests for admissions, it could be taken ,as true that the goods described had been received but liability does not necessarily follow from this. If the goods were not of the proper kind or quality the defendant might not be bound to pay for them. The request to admit indebtedness in a given sum is not appropriately a request at all. A request goes to facts; it is not a procedure to get the defendant to admit the conclusions of fact and law which add up to liability.
The defendant was entitled to a trial even though at such a trial the fact of delivery is already admitted.
The summary judgment appealed from is reversed with costs in this court taxed against the appellee.